DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2018/0124831 to Dinan (hereinafter “Dinan”)) does not disclose, with respect to claim 1, based on a number of total aggregated failures of the LBT operation related to a UL resource reaching the maximum number of LBT failure during a period since the UE starts to use the UL resource, stopping using the UL resource, wherein based on multiple UL resources being configured, the UE indicates to the network which UL resource the number of total aggregated failures of the LBT operation reaches the maximum number of LBT failure, and wherein the information related to the UL resource includes information indicating interval and information indicating length in units of subframes or slots for each of the multiple UL resources, and the UL resource occurs for the indicated length per the interval as claimed.  Rather, Dinan teaches counting a number of failures of the LBT operation [0163].  The same reasoning applies to claim 9 mutatis mutandis.  Accordingly, claims 1, 2, 5, 7, 9, 10, 13 and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414